Citation Nr: 0507567	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of the cervical spine, C-
7.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1981 
to March 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In February 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for his service-
connected cervical spine disability.  The record shows that 
the veteran was examined by VA in September 1999, April 2001, 
and June 2002.  The examiners diagnosed mild/moderate neck 
pain, chronic neck pain and chronic soft tissue cervical and 
upper back pain, respectively.  

The RO rated the veteran's disability under diagnostic codes 
5285-5290, and the disability is rated as 20 percent 
disabling.  The rating criteria for evaluating service-
connected disabilities of the spine, including DC 5285 and 
5290, were recently amended effective September 26, 2003. See 
68 Fed Reg. 51454 - 51458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a).  Only the old criteria can be applied prior 
to September 26, 2003.  Conversely, either the old or the new 
rating criteria, whichever are most beneficial to the 
veteran, may be applied for the period beginning September 
26, 2003.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  The Diagnostic Codes for rating spinal disorders were 
also renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain,  DC 5295, as DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455. Note (6) to the 
revised criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability. 68 Fed. 
Reg. at 51454 - 51455.  

As to the evaluation of a cervical strain, while under the 
old criteria, limitation of motion of the cervical, dorsal, 
and lumbar spine were evaluated under different diagnostic 
codes (DCs 5290, 5291, and 5292, with slight, moderate, and 
severe limitation warranting evaluations of 10, 20, and 30 
percent, respectively), the new criteria includes one 
diagnostic code, DC 5237, referencing both lumbosacral and 
cervical strain.  

Another VA examination is needed, then, to address the 
revised rating criteria and consider this additional private 
medical reports associated with the claims file in April 
2004.  The revised criteria for rating spinal disorders, 
other than IVDS, provide, in part, that evaluations may be 
based on limitation of the combined range of motion of the 
particular spinal segment and, at Note 2, set forth maximum 
ranges of motion with the exception that a lesser degree of 
motion may be considered normal under the circumstances set 
forth in Note 3, and, in Note 4, that range of motion should 
be measured to the nearest five (5) degrees.

The RO should address (1) whether, for the period prior to 
September 26, 2003, the veteran was entitled to a greater 
than 20 percent rating under the old criteria and (2) 
whether, for the period on and after September 26, 2003, he 
is entitled to a greater than 20 percent evaluation under 
either the old or the new criteria.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:


1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or private clinical sources and 
approximate dates of treatment or 
evaluation of his cervical spine since 
2001.  The veteran should be asked to 
complete and return the appropriate 
releases (VA Form 21- 4142s) for the 
medical records of any private care 
provider he identifies.  Upon receipt of 
the appropriate releases, request all 
private treatment records indicated, if 
any, and associate all received with the 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e) (2004).  

2.  After any additional records are 
obtained, the RO should schedule the 
veteran for a VA orthopedic examination 
to evaluate the severity of his cervical 
strain.  The veteran must be informed of 
the potential consequences of his failure 
to report for any scheduled examination, 
and a copy of this notification must be 
associated with the claims file.  

The VA examiner should review the claims 
folder in conjunction with the 
examination, and should indicate in the 
examination report that this has been 
accomplished.  The examiner should 
conduct all necessary tests and studies, 
and a complete diagnosis should be given.  

The examination should be conducted in 
accordance with both the old and new 
criteria for rating disabilities of the 
spine.  As to the old criteria, the 
examiner should indicate the range of 
motion in degrees and characterize the 
limitation of motion of the cervical 
spine as slight, moderate, or severe.  
The examiner should indicate whether 
there is abnormal mobility requiring a 
neck brace.  As to the new criteria, the 
examiner should indicate whether there is 
favorable or unfavorable ankylosis and 
determine the precise range of motion of 
the cervical spine in accordance with the 
new criteria.  

Also, the examiner should indicate 
whether there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  All 
opinions and conclusions must be 
supported by complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then the RO should readjudicate the 
claim, applying the old and new rating 
criteria in accordance with the above 
discussion as to their respective 
applicability.  If the claim continues to 
be denied, the RO should send the veteran 
and his representative an SSOC and give 
them time to respond.  




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is further informed. The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process. No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




